ORDER

PER CURIAM.
Appellant, Jarrell Brooks (“Defendant”), appeals from the judgment of the Circuit Court of the City of St. Louis, following a jury trial, finding him guilty of two counts of first degree murder, section 565.020, RSMo 2000,1 and two counts of armed criminal action, section 571.015. Defendant was sentenced to life imprisonment without the possibility of probation or parole for each count of first degree murder and life imprisonment for each count of armed criminal action, with all sentences running concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000, unless otherwise indicated.